DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/066738.
Claim 1
 	WO 2020/066738 discloses a plurality of sub-pixels arranged sideway along a first axis (Fig. 2, Ref. 13b), each sub-pixel comprising a photodiode configured to convert light energy into a signal (Fig. 3, Ref. 35); a shared optical element (Fig. 2, Ref. 22; micro-lens array) positioned over the plurality of sub-pixels (Fig. 2, Ref. 23b) along a second axis perpendicular to the first axis (See Fig. 2), the shared optical element (Fig. 2, Ref. 22; micro-lens array) being configured to direct light originating from a same location in a scene (Fig. 2, Ref. 21) to each sub-pixel in the plurality of sub-pixels (Fig. 2, Ref. 23b); one or more polarizers (Fig. 2, Ref. 23a), each one of the one or more polarizers (Fig. 2, Ref. 23a) being positioned over a corresponding one of one or more first sub-pixels Fig. 2, Ref. 23b) along the second axis and configured to selectively pass one or more components of the light having one or more pre-determined polarization states (See Translation; In this polarization imaging apparatus, a microlens array 22 composed of a plurality of lenses is used as an imaging optical system, and a polarization filter array 23a is arranged so that a plurality of regions of the polarization filter array 23a correspond to each of the plurality of lenses. Are arranged, and the image sensor 23b is arranged so that light passing through the polarization filter array 23a is input. Here, the microlens array 22, the polarization filter array 23a, and the image sensor 23b are arranged such that their longitudinal directions are parallel to each other. Further, two polarizing filter arrays 23a are arranged between the microlens array 22 and the image sensor 23b. The two polarization filter arrays 23a are each divided into a plurality of regions, and each of the divided regions has a function of selectively transmitting only vertically polarized light or horizontally polarized light of the incident light 20.), to enable the photodiodes of each of the one or more first sub-pixels to generate signals based on intensities of the one or more components (see Translation; As a result, a two-dimensional image corresponding to the vertically polarized light and the horizontally polarized light is generated on the image sensor 23b.); and one or more processors (Fig. 3, Ref. 35) configured to generate output values representative of one or more Stokes parameters corresponding to a full or partial Stokes vector characterizing the received light, the output values being generated based on signals obtained from the photodiodes of the one or more first sub-pixels and polarization properties of the one or more polarizers (See Translation; In the present embodiment, two-dimensional information of three of the four Stokes parameters expressing the polarization state of the light 50 from the subject can be obtained simultaneously from the polarization images corresponding to the four polarization directions, As a result, it is possible to simultaneously obtain the light intensity image, the polarization direction image, and the polarization degree image.).  

    PNG
    media_image1.png
    331
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    445
    467
    media_image2.png
    Greyscale

Claim 2
 	WO 2020/066738 discloses the shared optical element comprises a microlens (Fig. 2, Ref. 22).  
Claim 3
WO 2020/066738 discloses the one or more polarizers (Fig. 2, Ref. 23a) and the plurality of sub-pixels (Fig. 2, Ref. 23b) are built as layers of a multi-layer semiconductor device (Fig. 3, Ref. 33c).  
Claim 4
 	WO 2020/066738 discloses the one or more polarizers comprise one or more linear grids formed using at least one of: a backside metallization (BSM) layer, or deep trench isolation (DTI) (See Translation; For example, by integrating a polarization filter formed by a plurality of metal wire grids in which the polarization direction of transmitted light is predetermined on each pixel of the image sensor, light in four different polarization directions is obtained for each pixel).  
Claim 8
 	WO 2020/066738 discloses the signals are first signals; and wherein the apparatus further comprises: one or more optical filters (a color filter) positioned between the shared optical element (Fig. 2, Ref. 22) and one or more second sub-pixels of the plurality of sub-pixels along the second axis (Fig. 2, Ref. 23b), the one or more optical filters (color filter) being configured to selectively pass one or more components of the light of one or more wavelength ranges to the one or more second sub-pixels (color filter has one or wavelength range), to enable the photodiodes of the one or more second sub-pixels (Fig. 2, Ref. 23b) to generate second signals based on intensities of the one or more components of the light (See Translation; As shown by the bold-lined rectangle in FIG. 12A, the color filter array 121 is a set of one or more (two in FIG. 12A) imaging units and a set of polarization imaging units. On the other hand, one of a plurality of types (three types in FIG. 12A) of color filters 121a, 121b, and 121c is arranged so as to correspond thereto. Further, the two-dimensional distribution of the phase delay amount of the off-axis lens is designed for the wavefront control elements 53 and 54 constituting each imaging unit using the transmission wavelengths of the corresponding color filters 121a, 121b and 121c. (See equation (1)). At that time, the focal length of the off-axis lens is set to be equal in all the imaging units.).  
Claim 9
 	WO 2020/066738 discloses the one or more optical filters comprise at least one of: a red color filter, a green color filter, a blue color filter, or an infra-red filter (See Translation; each imaging unit, a polarized image having the same optical magnification and a small out-of-focus is generated for each wavelength range of the color filters 121a, 121b, and 121c. Can be. Further, the signal processing unit 35 performs signal processing and image rearrangement according to the two-dimensional position of the imaging unit array on all of the generated polarization images, so that a clear polarization image whose resolution is restored for each wavelength region is obtained. Can be generated. For example, when the light 120 from the subject is in the visible light band, a clear polarized image can be generated in each of the R, G, and B wavelength ranges.).  
Claim 10
WO 2020/066738 discloses the one or more processors (Fig. 3, Ref. 35) are further configured to: generate a first pixel of a first image of the scene based on the first signals of the one or more first sub-pixels (Candle Ref. 31 produces one or more images of the candle on the pixel array 33b); generate a second pixel of a second image of the scene based on the second signals of the one or more second sub-pixels (The second image would be one of the other candle images produced on the pixel array Ref. 33b), the second pixel corresponding to the first pixel (See Fig. 3); and perform an object detection operation based on the first image and the second image (The candle is detected based on the images produced by the pixel array).  
Claim 11
 	WO 2020/066738 discloses at least one of the one or more polarizers (Fig. 2, Ref. 23a) and at least one of the one or more optical filters are positioned (Fig. 12b, Ref. 121) over at least one second sub-pixel along the second axis. (Fig. 12b, Ref. 52a)  
Claim 12
 	WO 2020/066738 discloses the one or more optical filters are not positioned over at least one first sub-pixel along the second axis (Fig. 2 show only micro-lens and polarizers positioned over the sub pixel Ref. 23b). 
Claim 13 
 	WO 2020/066738 discloses the plurality of sub-pixels (Fig. 2, Ref. 23b; each individual pixel) forms a superpixel (The superpixel would be the number of pixels lining up under each micro-lens Ref. 22 and polarizer Ref. 23a); wherein the apparatus comprises an array of superpixels (See Fig. 2) and an array of shared optical elements (Fig. 2, Ref. 22; micro-lens array), the array of superpixels including the superpixel and a plurality of other superpixels, the array of shared optical elements (Fig. 2, Ref. 22) including the shared optical element and a plurality of other shared optical elements (See Fig. 2); and wherein each shared optical element (Fig. 2, Ref. 22) in the array of shared optical elements (Fig. 2, Ref. 22) is positioned over a corresponding superpixel (Fig. 2, Ref. 23b) of the array of superpixels (Fig. 2, Ref. 23b), is shared among a plurality of sub-pixels of the corresponding superpixel (Fig. 2, Ref. 23b), and is configured to direct received light originating from a different location (Fig. 2, Different focal positions) in the scene (Fig. 2, Ref. 21) to the plurality of sub-pixels of the corresponding superpixel (Fig. 2, Ref. 23b).  
Claim 18
 	WO 2020/066738 discloses receiving, via a shared optical element (Fig. 2, Ref. 22) positioned over a plurality of sub-pixels (Fig. 2, Ref. 23b), light originating from a same location in a scene (Fig. 2, Ref. 21), each of the plurality of sub-pixels (Fig. 2, Ref. 23b) being arranged sideway along a first axis including a photodiode to convert light energy into a signal (Fig. 2, 23b), the shared optical element (Fig. 2, Ref. 22) being positioned over the plurality of sub-pixels (Fig. 2, Ref. 22b) along a second axis; selectively passing, using one or more polarizers (Fig. 2, Ref. 23a) positioned between the shared optical element (Fig. 2, Ref. 22) and one or more first sub-pixels of the plurality of sub-pixels along the second axis (Fig. 2, Ref. 23b), one or more components of the light having one or more pre-determined polarization states to the one or more first sub-pixels of a plurality of sub-pixels; generating, using photodiodes of the one or more first sub-pixels, signals based on intensities of the one or more components (See Translation; In this polarization imaging apparatus, a microlens array 22 composed of a plurality of lenses is used as an imaging optical system, and a polarization filter array 23a is arranged so that a plurality of regions of the polarization filter array 23a correspond to each of the plurality of lenses. Are arranged, and the image sensor 23b is arranged so that light passing through the polarization filter array 23a is input. Here, the microlens array 22, the polarization filter array 23a, and the image sensor 23b are arranged such that their longitudinal directions are parallel to each other. Further, two polarizing filter arrays 23a are arranged between the microlens array 22 and the image sensor 23b. The two polarization filter arrays 23a are each divided into a plurality of regions, and each of the divided regions has a function of selectively transmitting only vertically polarized light or horizontally polarized light of the incident light 20.); and generating, by one or more processors (Fig. 3, Ref. 35), output values representative of polarimetric measurements of the received light based on the signals obtained from the photodiodes of the one or more first sub-pixels and based on polarization properties of the one or more polarizers (See Translation; In the present embodiment, two-dimensional information of three of the four Stokes parameters expressing the polarization state of the light 50 from the subject can be obtained simultaneously from the polarization images corresponding to the four polarization directions, As a result, it is possible to simultaneously obtain the light intensity image, the polarization direction image, and the polarization degree image.) .  
Claim 19
 	WO 2020/066738 discloses the output values include more Stokes parameters corresponding to a full or partial Stokes vector characterizing the received light (See Translation; In the present embodiment, two-dimensional information of three of the four Stokes parameters expressing the polarization state of the light 50 from the subject can be obtained simultaneously from the polarization images corresponding to the four polarization directions, As a result, it is possible to simultaneously obtain the light intensity image, the polarization direction image, and the polarization degree image.).  
Claim 20
 	WO 2020/066738 discloses selectively passing, using one or more optical filters positioned between the shared optical element (Fig. 12b, Ref. 53) and one or more second sub-pixels of the plurality of sub-pixels (Fig. 12b, Ref. 52a), one or more components of the light of one or more wavelength ranges to the one or more second sub-pixels of a plurality of sub-pixels to enable the photodiodes of the one or more second sub-pixels to generate second signals based on intensities of the one or more components of the light; generating, by the one or more processors (Fig. 3, Ref. 35), a first pixel of a first image of the scene based on the first signals of the one or more first sub-pixels (Candle Ref. 31 produces one or more images of the candle on the pixel array 33b); generating, by the one or more processors (Fig. 3, Ref. 35), a second pixel of a second image of the scene based on the second signals of the one or more second sub-pixels (The second image would be one of the other candle images produced on the pixel array Ref. 33b), the second pixel corresponding to the first pixel; and performing, by the one or more processors (Fig. 3, Ref. 35), an object detection operation based on the first image and the second image (The candle is detected based on the images produced by the pixel array).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/066738.
Claims 5-6
	WO 2020/066738 discloses the claimed invention except for at least one elliptical polarizer, the elliptical polarizer comprising at least one of: a linear polarizer, or a linear polarizer and a retarder arranged along the second axis; or the retarder comprises a liquid crystal polymer layer. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with the optical elements listed above since it was well known in the art that the above optical elements have the ability to control the angular distribution of the light, therefore improving the overall quality of the measured light signal. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7
 	WO 2020/066738 discloses one or more polarizers are built as a pixelated plate (Fig. 2, Ref. 23a) of polarizers; the plurality of sub-pixels (Fig. 2, Ref. 23b) are built as a semiconductor device (imaging system).
	WO 2020/066738 discloses the claimed invention except for the pixelated plate of polarizers and the semiconductor device are separately fabricated and assembled together. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with fabricating listed above since it was well known in the art that the manufacturing of separate components and putting them together into a combined element reduces quality errors and improves the overall quality of the finished device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 14
	WO 2020/066738 discloses the claimed invention except for the array of superpixels comprises a plurality of unit cells, each unit cell comprising one or more superpixels, the unit cell being replicated multiple times to form the array of superpixels; and wherein each unit cell comprises one of. only one type of superpixel, the one type of superpixel comprising a particular combination of the first sub-pixels overlaid with polarizers, second sub-pixels overlaid with optical filters, or one or more sub-pixels not overlaid with polarizers or optical filters, or different types of superpixels, each of the different types of superpixels comprising a different combination of the first sub-pixels overlaid with polarizers, second sub-pixels overlaid with optical filters, or one or more sub-pixels not overlaid with polarizers or optical filters. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with unit cells since it was well known in the art that dividing a pixel array into cell arrangement provides for different types of resolution, therefore improving measurement quality. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 15
	WO 2020/066738 discloses the claimed invention except for an illuminator configured to project a light beam toward the scene, wherein the received light comprises light originating from the illuminator and reflecting off of one or more objects in the scene. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with the projecting of light and reflecting off scene since it was well known in the art that using a illuminator for projecting light onto a scene allows for the pixel array to be used in different background illumination settings, therefore allowing the device to be used in different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
 	WO 2020/066738 discloses the claimed invention except for the illuminator is configured to transmit light of a known polarization state. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with the illuminator transmitting polarization state since it was well known in the art that using polarization state for light reduces the about of background noise detected by the detector array, therefore improving the overall quality of the detected signal. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
	WO 2020/066738 discloses the claimed invention except for a controller configured to control the photodiodes of the plurality of sub-pixels to sense the light within a same exposure period to generate the signals. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2020/066738 with a controller since it was well known in the art that using a controller to control a exposure time of the pixels reduces exposure lag between pixels, therefore improving the quality of the exposure. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 2, 2022